DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (2018/0261769).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Re claim 1, Kwon et al. disclose forming a first lower lift-off layer (121), a first upper lift-off layer (151), and a first photoresist layer (131) on a substrate (100) on which a first pixel electrode (101) is formed (Fig. 4C); forming a first masking layer comprising a first photoresist pattern (131), a first upper lift-off pattern (151), and a first lower lift-off pattern (121), which expose the first pixel electrode (101), by partially removing the first photoresist layer, the first upper lift-off layer, and the first lower lift-off layer (Fig. 4C); forming a first light emitting layer (141) and a first counter electrode (181) on the first pixel electrode by using the first masking layer; forming a first passivation layer on the first counter electrode ([0152]); and removing the first masking layer (Fig. 4E).
	 Re claim 2, Kwon et al. disclose wherein the forming of the first masking layer comprises forming a double under-cut profile in the first masking layer, the double under-cut profile comprising: a first under-cut profile formed at ends of the first photoresist pattern (131) and the first upper lift-off pattern (151); and a second under-cut profile formed between the first upper lift-off pattern (151) and the first lower lift-off pattern (121) (Fig. 4C).
	Re claim 16, Kwon et al. disclose forming a first masking layer comprising a first lower lift-off pattern and a first upper lift-off pattern on a substrate (Fig. 4C); forming a first light emitting layer and a first passivation layer by using the first masking layer (Fig. 4D); removing the first masking layer through a lift-off process (Fig. 4E); forming a second masking layer comprising a second lower lift-off pattern and a second upper lift-off pattern on the substrate on which the first light emitting layer and the first passivation layer are formed (Fig. 5A); forming a second light emitting layer and a second passivation layer by using the second masking layer (Fig. 5D); and removing the second masking layer through the lift-off process (Fig. 5E).
	Re claim 17, Kwon et al. disclose wherein an under-cut profile is formed between the first upper lift-off pattern and the first lower lift-off pattern (Fig. 4C).
	Re claim 18, Kwon et al. disclose wherein the first masking layer further comprises a first photoresist pattern (131) on the first upper lift-off pattern, and wherein an under-cut profile is formed at ends of the first photoresist pattern and the first upper lift-off pattern, so that a double under-cut profile is formed in the first masking layer (Fig. 4C).


Allowable Subject Matter
Claims 3-15, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the first passivation layer is formed on the first counter electrode and the first masking layer, and the first passivation layer has an opening area that partially exposes a bottom surface of the first upper lift-off pattern, as recited in claim 3;
further comprising: disposing a circuit element layer between the first pixel electrode and the substrate and including, the circuit element layer comprising a pixel circuit; disposing a pixel defining layer on the circuit element layer, the pixel defining layer having an opening that exposes the first pixel electrode; and disposing a connection electrode on the pixel defining layer, as recited in claim 4; 
wherein a first separation distance between the connection electrode and the first upper lift-off pattern at an end of the first upper lift-off pattern is smaller than a second separation distance between the connection electrode and a portion of the first upper lift-off pattern adjacent to a side surface of the first lower lift-off pattern, as recited in claim 5;
wherein an end of each of the first light emitting layer and the first counter electrode has a forward tapered shape, and wherein the end of the first counter electrode extends farther toward the connection electrode than the end of the first light emitting layer to contact the connection electrode, as recited in claim 6.
wherein the removing of the first masking layer comprises: removing the first upper and first lower lift-off patterns are removed by using a stripper such that the first light emitting layer, the first counter electrode, and the first passivation layer, which have an island shape, remain on the first pixel electrode to form a first organic light emitting diode comprising the first pixel electrode, the first light emitting layer, and the first counter electrode, as recited in claim 7;
wherein further comprising: forming a second lower lift-off layer, a second upper lift-off layer, and a second photoresist layer on the substrate on which the first passivation layer and a second pixel electrode are formed; forming a second masking layer comprising a second photoresist pattern, a second upper lift-off pattern, and a second lower lift-off pattern, which expose the second pixel electrode, by partially removing the second photoresist layer, the second upper lift-off layer, and the second lower lift-off layer: forming a second light emitting layer and a second counter electrode on the second pixel electrode by using the second masking layer; forming a second passivation layer on the second counter electrode; and removing the second masking layer, wherein the first light emitting layer comprises an organic light emitting layer configured to emit a first color light, and the second light emitting layer comprises an organic light emitting layer configured to emit a second color light that is different from the first color light, as recited in claim 8.
further comprising: disposing a circuit element layer between the first pixel electrode and the substrate, the circuit element layer comprising a pixel circuit; disposing a pixel defining layer on the circuit element layer, the pixel defining layer having an opening that exposes the first pixel electrode is formed further includes: and disposing a connection electrode on the pixel defining layer, wherein the first counter electrode and the second counter electrode are electrically connected to the connection electrode, as recited in claim 9.
wherein the forming of the first masking layer comprises: forming the first photoresist pattern by exposing and developing the first photoresist layer; and forming the first upper lift-off pattern and the first lower lift-off pattern by etching the first upper lift-off layer and the first lower lift-off layer by using a same etching solution while using the first photoresist pattern as an etch barrier, and wherein an etch selectivity of the first lower lift-off layer is higher than an etch selectivity of the first upper lift-off layer with respect to the etching solution, as recited in claim 10.
wherein the forming of the first masking layer comprises: forming the first photoresist pattern by exposing and developing the first photoresist layer; forming the first upper lift-off pattern by etching the first upper lift-off layer by using the first photoresist pattern as an etch barrier; and forming the first lower lift-off pattern by etching the first lower lift-off layer by using the first photoresist pattern and the first upper lift-off pattern as etch barriers, as recited in claim 11.
wherein the forming of the first masking layer comprises: exposing the first photoresist layer; and concurrently forming the first photoresist pattern, the first upper lift-off pattern, and the first lower lift-off pattern by developing the first photoresist layer while etching the first upper lift-off layer and the first lower lift-off layer by using a developing and etching solution, as recited in claim 12.
wherein the first light emitting layer and the first counter electrode are formed through an evaporation process, wherein the first passivation layer is formed through a chemical vapor deposition process, and wherein a step coverage of the chemical vapor deposition process for forming the first passivation layer is greater than a step coverage of the evaporation process for forming the first light emitting layer and the first counter electrode, as recited in claim 13.
wherein the first passivation layer comprises an inorganic insulating material, as recited in claim 14.
wherein a sum of a thickness of the first lower lift-off pattern and a thickness of the first upper lift-off pattern is less than or equal to 1.2 um (micrometer), as recited in claim 15.
wherein the forming of the first masking layer comprises: forming a first lower lift-off layer, a first upper lift-off layer, and a first photoresist layer; forming the first photoresist pattern by exposing and developing the first photoresist layer; forming the first upper lift-off pattern by etching the first upper lift-off layer by using the first photoresist pattern as an etch barrier; and forming the first lower lift-off pattern by etching the first lower lift-off layer by using the first photoresist pattern and the first upper lift-off pattern as etch barriers, as recited in claim 20.
wherein an etch selectivity of the first lower lift-off pattern is higher than an etch selectivity of the first upper lift-off pattern with respect to a same etching solution, as recited in claim 21.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0261656, US 2018/0261792 and US 2017/0256754 disclose a similar mthod of manufacturing a display apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 13, 2022